—Judgment of the Court of Claims of the State of New York, County of New York (S. Michael Nadel, J.), entered on or about September 24, 1998, in an action by an attorney to recover a fee for services *180rendered under County Law article 18-B, in favor of claimant in the amount of $24,693.75 plus interest, unanimously affirmed, without costs.
The evidence at trial supports the Court of Claims’ findings that vouchers often could not be submitted in timely fashion because of the failure of 18-B Plan employees to promptly process paperwork, that vouchers were often paid even though submitted late, and that in certain circumstances often applicable to claimant, attorneys were actually encouraged to delay submission of vouchers. These findings support the conclusion that the Plan’s refusal to process claimant’s late vouchers was a breach of contract, the only theory claimant pleaded. Indeed, we take that to be, in effect, what the Court of Claims did conclude, given its calculation of the award by application of the statutory rate for 18-B services, and notwithstanding its rationalization of the award as one based on quantum meruit. Concur — Sullivan, J. P., Nardelli, Rubin, Andrias and Friedman, JJ.